Citation Nr: 0202432	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a residual of herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.  Further, the record indicates that he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 2001, a transcript 
of which is of record.

At his November 2001 hearing, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Since it does not appear that this issue 
was adjudicated below, it is referred to the RO for 
appropriate action.

The Board also finds that additional development is necessary 
for a full a fair disposition regarding the merits of claim 
for service connection for a skin disorder.  Accordingly, the 
Board is undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran had active service in the Republic of 
Vietnam, and was presumably exposed to herbicides at that 
time.

3.  The preponderance of the evidence is against a finding 
that the veteran's peripheral neuropathy is causally related 
to active service, to include exposure to herbicides therein.


CONCLUSION OF LAW

Service connection is not warranted for peripheral 
neuropathy, claimed to be a residual of herbicide exposure 
during active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and advised the 
veteran of the evidence necessary to substantiate his claim, 
including the presumptive provisions regarding herbicide 
exposure.  The RO also specifically addressed the 
applicability of the VCAA to this case by correspondence 
dated in April 2001, and the August 2001 Supplemental 
Statement of the Case.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  In 
addition, the veteran was provided with the opportunity to 
present testimony in support of his claims at the November 
2001 personal hearing.  Moreover, for the reasons stated 
below, the Board finds that any additional development, to 
include further medical examination or medical opinion, is 
not warranted.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.


Background.  The veteran's service medical records show no 
diagnosis of or treatment for peripheral neuropathy during 
military service.  His neurologic system was clinically 
evaluated as normal on his December 1973 separation 
examination.  Further, at the time of that examination, the 
veteran indicated that he had never experienced neuritis.

The veteran's DD Form 214 reflects that he had over one year 
of foreign and/or sea service, and that he was awarded the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal.

Also on file are various private and VA medical records were 
added to the file which cover a period from 1989 to 2001, 
which show treatment for various medical conditions not at 
issue.

An August 1994 VA general medical examination was negative 
for peripheral neuropathy.

Medical records from October 1997 relate to the veteran's 
skin disorder.  He reported a history of Dioxin exposure at 
that time. 

The veteran underwent a VA medical examination in February 
1999.  He reported that he was exposed to Agent Orange in 
Vietnam in 1972 and 1973 as a handler of the product in an 
airplane.  He also indicated that he had developed episodes 
of numbness and tingling of both hands beginning in 1973 
(during service), lasting 2 to 15 minutes.  Diagnoses 
following examination of the veteran included nonspecific 
recurrent peripheral neuropathy.

At his November 2001 personal hearing, the veteran testified, 
in pertinent part, that he transported Dioxin/Agent Orange 
during military service, and was exposed as a result thereof.  
He further stated that his peripheral neuropathy caused 
numbness in his arms and legs, and that it affected his hands 
and feet as well.  He indicated that he first experienced 
tingling in his legs in 1975 or 1976.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Analysis.  In the instant case, the Board finds that 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy, claimed as residuals of herbicide exposure during 
service.

As an initial matter, the Board notes that the record 
reflects that the veteran had active service in the Republic 
of Vietnam.  Thus, it is presumed that he has been exposed to 
herbicides therein.

The Board notes that the veteran was diagnosed with 
peripheral neuropathy at the February 1999 VA examination.  
However, this shows that the disability was diagnosed and is 
still present many years after the veteran's discharge from 
service.  No findings of peripheral neuropathy are shown by 
the service medical records.  Thus, it does not constitute 
acute or subacute peripheral neuropathy pursuant to 38 C.F.R. 
§ 3.309(e), Note 2; the evidence does not show that it is 
transient peripheral neuropathy that appeared within weeks or 
months of exposure to a herbicide agent and resolved within 
two years of the date of onset.

The Board also finds that there is no competent medical 
opinion which otherwise causally links the veteran's 
peripheral neuropathy to his period of active duty, to 
include exposure to herbicides therein.  Granted, the veteran 
testified he first began to experience tingling in his legs 
in 1975 or 1976.  However, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
while he is competent as a lay person to describe his visible 
symptomatology, he is not qualified to provide a competent 
medical diagnosis of his neurological disability, nor a 
competent medical opinion as to the etiology thereof.  
Moreover, he has not indicated any competent medical 
professional informed him that such was the case.  

As the service medical records show no peripheral neuropathy 
and such is not evident in the post-service medical evidence 
until decades after service, and as there is no competent 
medical evidence which tends to suggest a nexus between the 
veteran's peripheral neuropathy to his active service, to 
include herbicide exposure therein, no additional medical 
examination or opinion is required based on the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d) (West Supp. 2001)); see also Hickson, supra; Pond, 
supra.  In short, based upon the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The veteran also provided testimony regarding a raised claim 
of entitlement to service connection for PTSD, and that he 
thought it was possible his peripheral neuropathy and skin 
disease might be secondary to this disability.  However, as 
indicated in the Introduction, the veteran is not service 
connected for this disability, nor has such a claim been 
adjudicated below, and it was referred to the RO for 
appropriate action.  In short, the Board currently has no 
authority to address the veteran's PTSD claim.  See 38 C.F.R. 
§§ 19.4, 20.200, 20.302.  Moreover, since the veteran is not 
service connected for this disability, he is not currently 
entitled to a grant of service connection on a secondary 
basis for any other disability as a matter of law.  See 
38 C.F.R. § 3.310(a); Sabonis, supra (When the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.).  This does not preclude the 
veteran from filing a claims for secondary service connection 
upon adjudication of his PTSD claim; if service connection is 
granted for a psychiatric disorder, the Board would encourage 
the veteran to file such claims at that time.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for peripheral neuropathy.  
Accordingly, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of herbicide exposure, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

